Citation Nr: 0804790	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle sprain with degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the increased evaluation sought 
on appeal, as well as service connection for diabetes 
mellitus, type II, and psychogenic tremor (claimed as 
Parkinson's disease).  The claims file is now associated with 
the RO in Little Rock, Arkansas.

On his October 2005 substantive appeal, the veteran stated 
that he was only appealing the issue of entitlement to an 
increased evaluation for the right ankle disability.  He 
stated that he was not pursuing his claims for service 
connection for diabetes mellitus and Parkinson's disease.  
The Board notes that it has never had jurisdiction over these 
two service connection claims and thus need not dismiss them 
in the present decision.

Also on his substantive appeal, the veteran contended that 
his service-connected right ankle disability causes him to 
fall and as a result he has injured his right knee.  In light 
of this contention, the Board finds that the veteran has 
asserted an informal claim of entitlement to secondary 
service connection for a right knee disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  This claim is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's residuals of a right ankle sprain with 
degenerative joint disease result in some complaints of pain 
and instability, with no limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent of 
residuals of a right ankle sprain with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2005 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a September 2005 statement of the case after the 
notice was provided.  Correspondence to the veteran sent in 
September 2005 provided him with adequate notice of the 
pertinent diagnostic codes applying to the ankle.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post- decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that upon receipt of an application for a service-
connection claim, VA must inform the veteran that a 
disability rating and an effective date will be assigned if 
benefits are awarded.  As noted above, in the present appeal 
the veteran was provided with notice of the type of 
information and evidence that is necessary to substantiate 
his claim of entitlement to an increased rating; however, he 
was not provided with notice of the requirements regarding 
the assignment of an effective date in the event that the 
claim is granted.  Despite the inadequate notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  In this regard, 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran was afforded a VA medical 
examination in October 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

The veteran's disability is evaluated under Diagnostic Code 
5010-5271.  Diagnostic Code 5010 provides that traumatic 
arthritis is evaluated as degenerative arthritis under 5003.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003.  

Diagnostic Code 5271, addressing limitation of motion of the 
ankle, does not provide an evaluation in excess of 20 
percent.  A 30 percent evaluation is warranted for ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between zero and 10 degrees.  Diagnostic Code 
5270.  

The October 2004 VA examination report provides the relevant 
medical history and the veteran's own complaints.  He 
reported daily right ankle pain all the time, with flare-ups 
twice a week on average.  Prolonged standing and walking 
aggravated the pain.  The ankle did not swell or turn red.  
He functioned well around the house but had to be careful not 
to accidentally turn the ankle as it caused him to lose 
balance and aggravated the ankle.  He could walk only short 
distances without aggravating the pain.  He did not use a 
cane and the condition was not incapacitating during a flare-
up.  The pain was eased with ibuprofen 600 mg twice a day as 
well as some unknown pain pill he would take four times a day 
during flare-ups.  

On physical examination, forward flexion was to 45 degrees 
bilaterally without any pain.  Dorsiflexion was to 20 degrees 
bilaterally without any pain noted.  He could evert to 10 
degrees bilaterally without any pain noted.  He could invert 
the left ankle to 20 degrees, and the right ankle to 30 
degrees with pain in the lateral ankle region just below the 
malleolus.  There was no swelling or redness bilaterally.  
There was laxity to inversion in the right ankle region to 
stress.  There was no weakness or fatigability to repetition 
noted on the examination.  The assessment was degenerative 
joint disease of the right ankle with mild-to-moderate joint 
laxity noted on examination.  A note provided that the 
veteran denied any need for an ankle brace or a cane for 
ambulation.  There was no limitation during repetition and 
there was slight instability along the ankle mortise 
laterally of the right ankle.  

The record contains VA outpatient treatment records dated 
during the appeal period.  The records dated during 2005 show 
that his right ankle disability caused him to fall down 
often.  He used pain medication as needed and had been 
provided a brace.  

In June 2005, the veteran submitted lay statements from three 
witnesses.  They noted that his right ankle caused him to 
have trouble walking.  He used a cane and ankle brace and 
sometimes fell down.  He could no longer hunt or dance and 
medication did not help.  One witness specifically observed 
that the veteran's right ankle disability was growing worse.

Overall, the evidence is against an evaluation in excess of 
20 percent for the veteran's right ankle disability.  The 
records are simply negative for any evidence of ankylosis of 
the right ankle (Diagnostic Code 5270).  Indeed, the VA 
examination found that the veteran's range of motion was 
full.  See 38 C.F.R. § 4.71a, Plate II.  The Board is aware 
of the veteran's complaints of pain and instability.  Because 
the veteran is already receiving the maximum schedular rating 
based on limitation of motion due to pain, the DeLuca factors 
do not to apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); see also Spencer v. West, 13 Vet. App. 376, 382 
(2000).  As such, an increased evaluation is not warranted.  

Finally, the Board finds that there is no showing that the 
veteran's right ankle disability reflects so exceptional or 
so unusual a disability picture as to warrant a higher rating 
on an extra-schedular basis.  The disability is not 
productive of marked interference with employment, or 
required any, let alone, frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle sprain with degenerative joint disease is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


